Title: Memorandum on List of Documents Requested from James Monroe, [ca. 16 June 1823]
From: Madison, James
To: 


        
          [ca. 16 June 1823]
        
        1. The date of the assignment of Genl. Jackson to District No. 7.
        2. date of Genl. Harrisons resignation & of its receipt at the War Dept.
        3. The letter from War Dept. to Genl. Jackson communicating his appt. of Brigadier, with Brevet rank of Majr. Genl. till a vacancy of Majr. Genl. sd occur in the line.
        4. Letter from same to same transmitting the Commission of Majr. Genl. to Jackson
        5. Any other letters from War Dept. to Jackson connected with those subjects.
        6. & 7 The several letters from Genl. Jackson answering those to him, or connected wth those subjects.
        8. National advocate No.—N.Y. by Mr. Wheaton containg anonymous (by Gen A) paper relating to Battle of Bladensbg. & capture of Washington
        9. do No—a variant acct. of thereof.
       